Citation Nr: 0425365	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to February 
1946, and from August 1954 to October 1970.  He died in March 
2002.  The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the cause 
of the veteran's death.  Appeal to the Board was perfected.  

In June 2004, the appellant personally testified before the 
undersigned Veterans Law Judge of the Board, sitting at the 
RO.  The hearing transcript is of record.

On August 23, 2004, the Board granted the appellant's motion 
to advance her appeal on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision can be rendered on the merits of the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Further development would ensure that the 
appellant's due process rights, including those associated 
with the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003), as amended, are met.   

The record indicates that the veteran had almost two decades 
of honorable active service.  He served a portion of his 
active duty is Vietnam, and was presumed to have been exposed 
to herbicide agents in Vietnam.  See veteran's service 
personnel records, August 1994 rating decision, and 38 C.F.R. 
§ 3.307(a)(6) (2003).  At the time of the veteran's death in 
March 2002, service connection was in effect for bilateral 
sensorineural hearing loss (40 percent disabling) and kidney 
stone residuals, zero percent disabling since June 1981.  

The veteran died at a VA medical center (VAMC).  An autopsy 
was not performed.  According to the death certificate, the 
immediate cause of his death was acute respiratory failure, 
which in turn was due to, or a consequence of, chronic 
obstructive lung disease.  Other significant conditions 
contributing to death, but not resulting in the underlying 
causes of death of respiratory failure or chronic obstructive 
lung disease, were recurrent urinary tract infection and 
pneumonia.

The record does not indicate that the veteran had been 
diagnosed with respiratory cancer, or any other type of 
cancer or other disease or disorder for which presumptive 
service connection may be warranted based upon herbicide 
exposure during active service.  38 C.F.R. § 3.309(e) (2003).  
Service connection was established for kidney stone residuals 
effective in June 1981, more than a decade after conclusion 
of active service.  No compensable evaluation was in effect 
therefor during the veteran's lifetime.  Therefore, 
presumptive service connection under 38 C.F.R. § 3.309(a) 
(2003) apparently is not at issue here.    

Accordingly, in this case, service connection for the cause 
of the veteran's death could be warranted if the evidence 
shows (a) that respiratory or lung problems that ultimately 
caused the veteran's demise were incurred in, or is otherwise 
attributable to, active service; and/or (b) that renal/kidney 
or urinary tract problems were incurred in, or is otherwise 
attributable to, active service.  As to the latter, because 
urinary tract infection is not shown to have been the 
immediate cause of death, the law requires evidence that 
urinary tract infection contributed substantially or 
materially to cause death.  This requirement entails medical 
evidence of a causal connection between the significant 
contributing factor (urinary tract infection) and death; it 
is not enough to show that urinary tract infection casually 
shared in producing death.  38 C.F.R. § 3.312(c)(1) (2003); 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  Of course, 
more basically, the latter also requires proof sufficient for 
service connection generally - evidence linking active 
service to kidney or urinary tract problems.  See 38 C.F.R. 
§ 3.303 (2003).    

A review of the veteran's service medical records indicates 
that the veteran complained of shortness of breath, chest 
pains, and breathing problems at numerous times from the 
1960s forward.  The veteran was treated many times for 
frequent colds and flu-like symptoms.  Service medical 
records dated from the early 1960s through 1970 also indicate 
various impressions apparently related to the pulmonary 
system, to include viral upper respiratory infection, 
pectoral myositis, flu syndrome, and possible infected 
pharynx.  

Service medical records also include the report of a 
retirement medical examination, dated in April 1970, which 
documents the veteran's report of having had blood in urine 
on two occasions.  The examiner, however, noted in the report 
that these problems had been "treated medically" and that a 
"lab test in March of 1970 was negative."  



Other medical records, apparently of a private physician but 
which are dated during active service, in September 1969, 
indicate an impression of microscopic hematuria of unknown 
etiology, which the veteran reportedly had had since service 
in Vietnam.  As documented in a private physician's January 
1970 cystoscopy report, post-operative findings indicated no 
evidence of bladder or urethral tumor.  However, the doctor 
noted that the veteran had mild chronic posterior urethritis 
based upon evidence of some erythematous changes and 
increased vascularity in the posterior urethra and trigone 
areas.  The doctor further stated that the etiology of 
microscopic hematuria is "somewhat difficult to pinpoint," 
but that the erythematous changes noted could be a possible 
cause.  The doctor reportedly considered the possibility of 
glomerulonephritis, but stated that it is unlikely based upon 
consideration of the prior examination (apparently referring 
to the September 1969 examination) findings.  He recommended 
that the veteran be placed on mild urinary tract drugs for a 
minimum of two weeks.        

VAMC records dated after retirement from service document a 
history and diagnoses of persistent microscopic hematuria of 
unknown etiology, and complaints of "pain in the bladder 
area" and "difficulty stopping urine" (see, e.g., VAMC 
records dated in January 1984, October 1986, January 1987, 
June 1991).  October 1986 records document an assessment of 
urinary tract infection.  June 1989 records document a 
diagnosis of acute pyelonephritis without lesion or renal 
medullary necrosis, and June 1991 records document a 
diagnosis of urosepsis.                

Further, post-service medical records, namely, VAMC records 
dated within approximately one-half year prior to the 
veteran's death, indicate that the veteran had been admitted 
in late 2001 for a bout of urinary tract infection.  
Hospitalization records also document diagnoses of chronic 
bronchitis and chronic obstructive pulmonary disease, as well 
as a diagnosis of urosepsis, and history of recurrent 
pneumonia and urinary tract infections.  A February 1998 VA 
medical examination report also refers to a history of 
inactive tuberculosis.    

In this cause-of-death claim, the appellant maintains, and, 
indeed, in various claims prior to the veteran's death, the 
appellant and veteran had maintained that the veteran's 
various medical problems resulted from service in Vietnam, 
and in particular, due to herbicide exposure in Vietnam.  The 
veteran apparently had asserted, and the appellant apparently 
contends in this claim, that the characterization of service-
connected renal disorder as kidney stone residuals does not 
accurately reflect the true nature of the ailment, as the 
veteran did not have a confirmed diagnosis of kidney stones, 
but rather, had a "bladder problem" or urinary problem of 
some type.  See, e.g., appellant's notice of disagreement and 
statement dated in September 2002, Board hearing transcript, 
and veteran's statement dated in March 1998.  In this 
connection, it is noted that, most recently, at the Board 
hearing held in June 2004 before the undersigned, the 
appellant's representative suggested that the veteran's 
service-connected "kidney stones" disability should be 
construed more broadly to consider urinary tract infection, 
as kidney stones can cause a urinary tract infection, and 
urinary tract infection was a significant factor contributing 
to death.  

The Board also acknowledges the representative's apparent 
argument that the focus of the June 2002 rating decision was 
too narrow (that is, it focused upon the apparent lack of 
evidence of record that herbicide exposure led to one or more 
medical conditions resulting in death), and that full 
consideration of whether any of the conditions causing or 
contributing to death was incurred in active service, whether 
or not due to herbicide exposure, is warranted.  See hearing 
transcript, page 4, and discussion in June 2002 rating 
decision.

The Board is inclined to agree.  With in-service medical 
evidence of recurrent flu or cold symptoms, various 
impressions of pulmonary problems, and post-service evidence 
of chronic bronchitis, chronic obstructive pulmonary disease, 
and a history of recurrent pneumonia, a fair decision in this 
case merits further evaluation, to the extent ascertainable 
based upon medical records, as to whether a basis for service 
connection exists.  For similar reasons, the Board finds that 
further evaluation is warranted to determine the nature and 
extent of a causal connection, if any, between in-service 
hematuria or urethritis or complaints related thereto, and 
post-service complaints of pain in the bladder area and 
difficult urination, as well as persistent urinary or kidney 
problems, to include urinary tract infections, 
pyelonephritis, and urosepsis. 
    
In light of the foregoing, while the Board regrets the delay 
in the adjudication of this claim on its merits, a medical 
opinion is warranted to determine whether a basis exists for 
service connection for cause of the veteran's death.  This 
claim is remanded, via the AMC in Washington, D.C., for the 
following actions:

1.  Refer the claim to a qualified VA 
medical examiner to first review the 
entire claims folder, which should 
include a copy of this remand order, and 
then render a written opinion, to the 
extent possible based upon a review of 
the record, as to whether (a) the 
veteran's in-service complaints of flu-
like or cold symptoms and/or pulmonary 
problems noted in active service are 
etiologically related to acute 
respiratory failure or chronic 
obstructive lung disease; and (b) the 
veteran's microscopic hematuria or 
urethritis or complaints related to 
urinary/bladder/kidney problems noted in 
service are etiologically related to such 
problems diagnosed following service, to 
include, specifically, urinary tract 
infection.  The specific bases for the 
opinion should be provided in the opinion 
report.  As to the latter, if the 
examiner determines that there is a 
causal connection between in-service 
urinary/kidney/bladder problems and those 
noted after service, the opinion report 
should discuss, to the extent possible, 
the extent to which these problems 
contributed to the veteran's death.  See 
discussion in paragraph 1, page 4, above.  

2.  After completion of the above 
directives, associate the resulting 
opinion report with the claims folder and 
conduct any further appropriate 
development.  Then review the claims 
folder again to determine whether service 
connection is warranted for the cause of 
the veteran's death.  If the decision 
remains in any manner adverse to the 
appellant, provide her and her 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

3.  It is noted that the requirements of 
the VCAA, VA regulations implementing 
VCAA, and applicable legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), continue to be binding 
on remand and on further action by the 
RO.         

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
matter.  

The appellant is not required to take any action in response 
to the remand order, but has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



